Title: To Benjamin Franklin from Ann Hudson de Lavau, [1 August 1783]
From: Lavau, Ann Hudson de
To: Franklin, Benjamin


          
            [August 1, 1783]
          
          months, the anxiety of my mind Joined with their manner of living
            brought me very near my Grave, I came here about eight days ago for the recovery of my
            health, pardon me sir for troubling you with this account of my self, but I think it is
            necessary I Shoud you be made acquinted with my manner of Living since I left paris mr.
              hoops in form me that my mother ad
            sent me letter to your offies permitt me to request it of you sir that if there is any
            letter for me at your offies you will be so obliging as to order them to be forwarded to
            me here under the care of Mre. fillath pere.
          I have the honour to be with the greatest respect your most obedint servant honoured
            sir
          
            HUDSON DE
              Lavau
          
        